Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered November 21, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that he was deprived of the effective assistance of counsel. However, an examination of "the evidence, the law, and the circumstances of [this] particular case, viewed in totality” (People v Baldi, 54 NY2d 137, 147; People v Flores, 84 NY2d 184, 187) belies the defendant’s claim and shows that he received meaningful representation (see, People v Flores, supra, at 187).
The defendant’s remaining contention is unpreserved for appellate review (CPL 470.05 [2]; People v Charleston, 56 NY2d 886) and, in any event, without merit. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.